Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to plants, seeds, and methods of using said plants and seeds of lettuce variety SVLC0286.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The  
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed
upon granting of the patent for the enforceable life of the patent in accordance with 37
CFR § 1.808(a)(2):
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5
years after the last request or for the enforceable life of the patent, whichever is longer;
and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Additionally, it is noted that the Applicant has not provided the breeding history for plants of variety ’ SVLC0286’, and thus, it is unknown whether this plant is genetically different from another plant or is related to any other plants of the prior art, or even the other plants in Applicant’s own Specification.
Written Description
Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a converted plant of lettuce line SVLC0286, wherein the plant is produced by crossing a plant of SVLC0286 with a second plant that comprises a desired trait, followed by backcrossing, and a plant produced by introducing a transgene into SVLC0286.
However, in the method of claim 8 there is no limit on the number of outcrossing steps nor number of traits introduced into the converted progeny plant. Thus, these plants will not share the distinct genetic background resulting in the unique morphological and physiological characteristics of the deposited lettuce line.
Additionally, in the method of claim 10, there is no limitation on how the transgene is introduced, and thus, the method encompasses crossing SVLC0286 with one or more plants introduce the transgene into the progeny plant. These plants encompass higher filial generation plants that would vary dramatically from SVLC0286 both genetically and phenotypically.
This is where the written description issue is being raised because this would readily encompass any number of outcrossing to first introduce the new trait and then produce the seed the by any number of additional outcrossings. These higher filial generations would vary dramatically from the deposited variety due to the high degree of gene segregation.
However, simply stating that the plants were produced by backcrossing is not sufficient to indicate that - except for the trait associated with the locus conversion - the resultant plant otherwise has all of the morphological and physiological characteristics of the recurrent parent (i.e. the deposited variety). This point is relevant because there would be a myriad of additional loci that would come along with the desired locus as a result of linkage drag. Furthermore, it should be noted that the backcrossing is only required to occur a single time, and thus, much of the progeny plant’s genome would still differ from the recurrent plant.
Additionally, the issue is only compounded because the claims are not limited to a single locus conversion. Thus, a skilled artisan would appreciate that any number of additional loci conferring a diverse set of traits can be introduced by the method of manufacture contemplated by the instant claims. As such, the resultant plants could vary dramatically from deposited soybean variety due to the variability in traits associated with the additional loci. However, the instant specification is silent regarding any description of such a plant.
Likewise, claim 10 merely requires that the transgene is “introduced”, which encompasses both transformation as well as breeding. With regards to transformation, there is no issue as one would understand that a plant of SVLC0286 that has been transformed to comprise a transgene and would otherwise share the unique genetic background of SVLC0286. However, if introducing the transgene via 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In this case, there is no way that a practitioner would be able to determine if any particular soybean plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
Also see University of Rochester v. G.D. Searle & Co68 USPQ2d 1424, 1433 (DC WNY 2(K)3) which teaches knowing the "starting point" is not enough: that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement, of § 112.
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
The Applicants fail to describe a representative number of converted plants produced by methods comprising breeding lettuce line SVLC0286 with a second or more distinct lettuce plants. The Applicants only describe inbred plants of lettuce variety SVLC0286 with characteristics listed in the Table on pages 8-14 of the specification. Plants produced by the claimed methods encompass an undefined number of possible lettuce plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Laan (US Patent number 8,373,028; issued February 12, 2013).
The claims are drawn to a converted plant of lettuce line SVLC0286, wherein the plant is produced by crossing a plant of SVLC0286 with a second plant that comprises a desired trait, followed by backcrossing, and a plant produced by introducing a transgene into SVLC0286.

The instant claims are drawn to higher filial generation plants that have any number of genetic, morphological, and physiological changes in comparison to instant SVLC0286. Thus, having disclosed lettuce plants that share many of the same morphological and physiological traits with instant SVLC0286, Van der Laan anticipates the claimed genus of plants.

Conclusion
Claims 1-19 are rejected.
Claims 1-8, 10 and 12-19 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety. Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received and a complete search of the prior art can be completed. 
The closest prior art is van der Laan (US Patent number 8,373,028; issued February 12, 2013), which discloses lettuce cultivar “RX06472065”, which shares many of the same characteristics as instant SVLC0286 as provided above. The plants differ in shape of fourth leaf, head size class, leaf glossiness of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R BYRNES/             Examiner, Art Unit 1662                                                                                                                                                                                           
/Ashley K Buran/Primary Examiner, Art Unit 1662